Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-16-00714-CV

                                  IN RE Garry David GALLARDO

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: December 7, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 31, 2016, Relator filed a petition for writ of mandamus. The court has

considered Relator’s petition for writ of mandamus and is of the opinion that Relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-18321, styled Garry D. Gallardo v. Maria L. Gonzalez, et al,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Renée Yanta presiding.